J-S39016-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JOSHUA ADAM SERETTI

                            Appellant                No. 1474 WDA 2013


                Appeal from the PCRA Order of August 9, 2013
                In the Court of Common Pleas of Butler County
               Criminal Division at No.: CP-10-CR-0001099-2011


BEFORE: BENDER, P.J.E., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                           FILED AUGUST 08, 2014

       Joshua Seretti appeals the August 9, 2013 order dismissing his petition

for relief under the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

46. Counsel for Seretti has filed with this Court a petition to withdraw as

counsel and a Turner/Finley1 “no-merit letter.”           We affirm the order

dismissing Seretti’s PCRA petition, and we grant counsel’s motion to

withdraw.

       In its August 9, 2013 “Memorandum Opinion and Order of Court”

dismissing Seretti’s PCRA petition, the PCRA court set forth the relevant

procedural and factual history of this case as follows:
____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
1
   See Commonwealth v. Turner, 544 A.2d 927, 928-29 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213, 214-15 (Pa. Super. 1988).
J-S39016-14


     The evidence adduced at [Seretti’s jury] trial demonstrated the
     following. Detective Glenn Hairston, a twenty-four year veteran
     of the Pittsburgh Police Department came into contact with
     Ronald Leaf, who indicated that, through [Seretti], he was able
     to provide an out-of-state source who sold large amounts of
     heroin. On February 25, 2010, Detective Hairston met with
     other officers and Mr. Leaf for the purpose of setting up a
     narcotics transaction.   Mr. Leaf provided consent for Agent
     Timothy Yesho, an agent with the Bureau of Narcotics
     Investigation of the Office of the Attorney General, to record
     conversations between himself and [Seretti].        During the
     meeting, an incoming telephone call was received by Mr. Leaf
     from [Seretti]. A meeting was arranged near a tattoo shop in
     the Mount Washington area of Pittsburgh. Prior to departing for
     the arranged meeting, Mr. Leaf and his vehicle were searched
     and surveillance resources were deployed near the meeting
     location. Mr. Leaf was given $9390 with which to purchase
     drugs.

     Shortly after Mr. Leaf arrived at the tattoo shop, [Seretti] and a
     female driver arrived. After the three went into the tattoo shop
     for a short time, Detective Hairston received a telephone call
     from Mr. Leaf in which he indicated that the three would be
     travelling to a convenience store in Cranberry [Township, Butler
     County, Pennsylvania.] As the three left the tattoo parlor, the
     police maintained surveillance as they travelled to the
     convenience store. Once there, [Seretti] entered Mr. Leaf’s
     vehicle for a period of time. During that time, [Seretti] made
     and received telephone calls. He then exited the vehicle and Mr.
     Leaf followed [Seretti] to [Seretti’s] residence. Once there, the
     female driver was dropped off and Mr. Leaf continued to follow
     [Seretti] to the Red Roof Inn in Cranberry. As Mr. Leaf had
     remained in contact with Detective Hairston while driving, the
     police were able to take up surveillance positions outside of the
     Red Roof Inn.

     Once at the Red Roof Inn, [Seretti] and Mr. Leaf exited their
     vehicles and [Seretti] led Mr. Leaf to room 218. One of them
     knocked on the door, it opened, and the two entered. A black
     male individual was observed to be inside of the room. Mr. Leaf
     and [Seretti] remained inside for a period of time. The two then
     exited the hotel room, left the Red Roof Inn in their respective
     vehicles, and parted ways. A short time later, Mr. Leaf, with
     whom the police had maintained visual contact, was instructed
     to pull over. After he pulled over, Agent Yesho approached his

                                   -2-
J-S39016-14


     vehicle and retrieved from the trunk the narcotics that had been
     purchased. The suspected narcotics were packaged in a brown
     paper bag that contained 1832 glassine packets stamped
     American Lee that were packaged into nineteen plastic sandwich
     bags. The suspected narcotics were then secured by the police.
     Mr. Leaf, as well as Detective Hairston, Agent Yesho, and others,
     returned to Police Headquarters. Once there, Mr. Leaf and his
     vehicle were searched and Mr. Leaf was debriefed. Laboratory
     testing later revealed the suspected narcotics were heroin
     weighing 28.0 grams. Mr. Leaf identified Dwayne McIntyre via
     photograph as the individual who sold him the heroin.

     On March 13, 2010, Agent Yesho received a telephone call from
     Mr. Leaf who indicated that [Seretti] had contacted him in
     reference to purchasing heroin. The heroin, according to Mr.
     Leaf, was available from the same individual who sold him heroin
     on February 25, 2010. After securing police personnel to aid in
     the investigation, the available officers met at the Lowe’s in
     Monroeville[, Allegheny County, Pennsylvania.] At a point in
     time, Mr. Leaf returned a call to [Seretti] during which a drug
     transaction was discussed. It was agreed that Mr. Leaf would
     pick up [Seretti] at his residence. Prior to that time, Mr. Leaf
     and his vehicle were searched and Mr. Leaf was provided with
     $9000 with which to purchase drugs. [Seretti] arranged the
     amount to be purchased and Mr. Leaf travelled to [Seretti’s]
     residence while surveillance followed him. Mr. Leaf remained at
     [Seretti’s] residence a short time before he and [Seretti] left and
     traveled to the Cranberry Red Roof Inn.

     Once there, the two exited their vehicle and [Seretti] was
     observed to be talking on a cellular telephone. The two then
     went back to Mr. Leaf’s white Cadillac, got inside, exited the Red
     Roof Inn parking lot, and travelled south on State Route 19 to
     the Motel Six. Mr. Leaf and [Seretti] then entered room 340.
     After a short time—three minutes or less—Mr. Leaf and [Seretti]
     exited the motel room and returned to Mr. Leaf’s white Cadillac.
     Mr. Leaf was observed placing a blue bag in the trunk of the car
     and the two then left the motel parking lot and traveled to
     [Seretti’s] residence. The Cadillac was observed exiting the
     residence with only Mr. Leaf inside. Mr. Leaf was directed to a
     meeting location. Once there, Agent Yesho took possession of
     the suspected heroin that had been purchased. Inside of a shoe
     box and a blue bag, the suspected heroin was divided into 2444
     blue glassine bags that were stamped Devil’s Advocate.


                                    -3-
J-S39016-14


     Laboratory testing later revealed that there was 23.3 grams of
     heroin.

     As part of the investigation, telephone records of [Seretti] were
     obtained. Upon reviewing those records, two numbers appeared
     to be significant to Agent Yesho. The first was that of Mr. Leaf,
     the second was registered to a Delaware subscriber. With
     respect to the Delaware subscriber, there was a high frequency
     of calls surrounding February 25, 2010, and March 13, 2010.
     Analysis of the data comported with other observations made in
     the course of the investigation. The testimony of Mr. Leaf made
     it clear that [Seretti] arranged the heroin transactions. It was
     also clear that Mr. Leaf was aiding the Commonwealth in the
     hope of receiving leniency.

                               *     *     *

     [Seretti] was charged with one count of criminal conspiracy to
     possess and/or delivery of heroin in violation of [18 Pa.C.S. §
     903(a)(1)], two counts of possessing heroin in violation of [35
     P.S. § 780-113(a)(16)], two counts each of possession with
     intent to deliver heroin and delivery of heroin in violation of [35
     P.S. § 780-113(a)(30)], and one count of criminal use of a
     communications facility in violation of [18 Pa.C.S. § 7512(a)].
     Following a two-day jury trial, [Seretti] was found guilty of all
     counts. On May 10, 2012, [Seretti] was sentenced to undergo
     incarceration in the custody of the Department of Corrections
     [for an aggregate term of ninety-nine to one hundred ninety-
     eight months.]

                               *     *     *

     [Seretti did not file post-sentence motions or a direct appeal.
     On October 23, 2012, Seretti filed a pro se PCRA petition.] In
     the PCRA court’s view, [Seretti] raises claims of ineffective
     assistance of counsel based on: 1) the failure to file a requested
     direct appeal and post-sentence motion; 2) the failure of counsel
     to investigate the background of Ronald Leaf; and 3) the failure
     to request a jury instruction relating to Ronald Leaf.

                               *     *     *

     Upon receiving the [petition], the [PCRA court] appointed
     Attorney [Kenneth Harris, Esquire,] to represent [Seretti] and
     granted leave to file an amended petition under the [PCRA].
     Following the grant of an extension of time in which to file an

                                    -4-
J-S39016-14


      amended petition, Attorney Harris concluded that such a petition
      was not necessary and moved to schedule a hearing on
      [Seretti’s] motion. That evidentiary hearing [was] held, and
      following the [PCRA court’s] review of [Seretti’s] claims in light
      of the evidence adduced at the hearing and at [Seretti’s] jury
      trial, the [PCRA court concluded that Seretti was] not due relief
      under the [PCRA].

Memorandum Opinion and Order of Court, 8/9/2013, at 1-6 (content

reorganized for chronological clarity).

      On September 9, 2013, Seretti filed a notice of appeal. In response,

the PCRA court directed Seretti to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). On September 30,

2013, counsel for Seretti filed a timely concise statement, wherein counsel

indicated his intention to file a Turner/Finley letter to this Court.

Nonetheless, counsel indicated that Seretti wanted to pursue the following

two issues before this Court:

      a. That the [PCRA court] erred in determining that trial counsel
         was effective with respect to [Seretti’s] claim that a post-
         sentence motion or direct appeal should have been filed.

      b. That the [PCRA court] erred in determining that trial counsel
         was effective relative to the issue of investigating the
         background of Commonwealth’s witness, Mr. Ronald Leaf.

Concise Statement, 9/30/2013, at 1. On October 2, 2013, the PCRA court

issued a memorandum opinion, wherein the court incorporated its analysis

of the issues raised by Seretti in its August 9, 2013 opinion.

      Our standard of review regarding a PCRA court’s order is whether the

determination of the PCRA court is supported by the evidence of record and



                                     -5-
J-S39016-14



is free of legal error. The PCRA court’s findings will not be disturbed unless

there    is   no   support   for   those   findings   in   the   certified   record.

Commonwealth v. Garcia, 23 A.3d 1059, 1061 (Pa. Super. 2011) (citing

Commonwealth v. Smith, 995 A.2d 1143, 1149 (Pa. 2010)).

        We first consider whether PCRA counsel has complied with the

technical requirements that our courts have established in order for

appointed counsel to be released pursuant to the Turner/Finley paradigm.

We previously have explained this procedure as follows:

        Counsel petitioning to withdraw from PCRA representation must
        proceed under [Turner/Finley and] . . . must review the case
        zealously. Turner/Finley counsel must then submit a “no-
        merit” letter to the trial court, or brief on appeal to this Court,
        detailing the nature and extent of counsel’s diligent review of the
        case, listing the issues which petitioner wants to have reviewed,
        explaining why and how those issues lack merit, and requesting
        permission to withdraw.

        Counsel must also send to the petitioner: (1) a copy of the “no
        merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
        and (3) a statement advising petitioner of the right to proceed
        pro se or by new counsel.

        Where counsel submits a petition and no-merit letter that satisfy
        the technical demands of Turner/Finley, the court — trial court
        or this Court — must then conduct its own review of the merits
        of the case. If the court agrees with counsel that the claims are
        without merit, the court will permit counsel to withdraw and
        deny relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012) (citations

omitted). “[If] counsel submits a petition and no-merit letter that do satisfy

the technical demands of Turner/Finley, [we] must then conduct [our] own

review of the merits of the case. If [we agree] with counsel that the claims


                                       -6-
J-S39016-14



are without merit, [we] will permit counsel to withdraw and deny relief.”

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (citing

Commonwealth v. Mosteller, 633 A.2d 615, 617 (Pa. Super. 1993)).

      We conclude that Seretti’s counsel substantially has complied with the

technical requirements of Turner/Finley. In his letter to this Court, counsel

sets forth the two claims that Seretti sought to raise before this Court.

Turner/Finley Letter at 2. Seretti’s counsel also provides a brief recitation

of the procedural and factual background of the case, including the charges

for which Seretti was found guilty and the sentence he received. Id. at 1.

After review, counsel could not glean anything from the record that he

believed supported Seretti’s appeal. Specifically, counsel concluded that the

evidence adduced at the PCRA hearing, when credited by the PCRA court,

did not support Seretti’s allegations. Id. at 2. Following his review of the

case, counsel concluded that, as he originally noted in the concise statement

that he filed on Seretti’s behalf, an appeal in this matter would be “wholly

frivolous.” Id.

      Thus, counsel concluded that Seretti was not eligible for PCRA relief.

Accordingly, on October 29, 2013, Seretti’s counsel filed with this Court a

petition to withdraw as counsel.     Counsel also sent a letter to Seretti

explaining counsel’s belief that Seretti’s appeal lacks merit. Moreover, the

letter advised Seretti that he was permitted to proceed pro se, or to retain

private counsel to pursue the appeal. Letter, 10/28/2013, at 1.




                                    -7-
J-S39016-14



      Based upon the foregoing, we conclude that PCRA counsel has

complied substantially with the Turner/Finley requirements.            See Doty,

supra. However, before passing upon PCRA counsel’s petition to withdraw,

we must conduct an independent review of the entire record. Having done

so, we agree with counsel that Seretti’s appeal is wholly frivolous.

      We begin with the two claims that counsel raised based upon Seretti’s

desires in the concise statement of errors complained of on appeal.         Both

claims implicate our well-settled rules governing claims of ineffective

assistance of counsel, which are as follows:

      [A] PCRA petitioner will be granted relief only when he proves,
      by a preponderance of the evidence, that his conviction or
      sentence resulted from the “[i]neffective assistance of counsel
      which, in the circumstances of the particular case, so
      undermined the truth-determining process that no reliable
      adjudication of guilt or innocence could have taken place.” 42
      Pa.C.S. § 9543(a)(2)(ii). “Counsel is presumed effective, and to
      rebut that presumption, the PCRA petitioner must demonstrate
      that counsel’s performance was deficient and that such
      deficiency prejudiced him.” Commonwealth v. Colavita, 993
      A.2d 874, 886 (Pa. 2010) (citing Strickland v. Washington,
      466 U.S. 668, 690 (1984)). In Pennsylvania, we have refined
      the Strickland performance and prejudice test into a three-part
      inquiry. See Commonwealth v. Pierce, 527 A.2d 973, 975-77
      (Pa. 1987). Thus, to prove counsel ineffective, the petitioner
      must show that: (1) his underlying claim is of arguable merit;
      (2) counsel had no reasonable basis for his action or inaction;
      and (3) the petitioner suffered actual prejudice as a result.
      Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010). “If a
      petitioner fails to prove any of these prongs, his claim fails.”
      Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa. 2013).




                                     -8-
J-S39016-14



Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (internal citations

modified). We need not analyze “the elements of an ineffectiveness claim in

any particular order of priority; instead, if a claim fails under any necessary

element of the [Pierce] test, the court may proceed to that element first.”

Commonwealth v. Lambert, 797 A.2d 232, 243 n.9 (Pa. 2001).               Lastly,

we note that the PCRA court’s credibility determinations, when supported by

the record, are binding upon this Court. Commonwealth v. Johnson, 966

A.2d 523, 532 (Pa. 2009).

      In Seretti’s first listed claim, he contends that trial counsel was

ineffective for failing to file both post-sentence motions and a direct appeal

on Seretti’s behalf. We conclude that these claims lack arguable merit. In

this regard, after our own investigation of the record and applicable law, we

adopt the PCRA court’s thorough and accurate reasoning as our own. The

court explained its reasoning as follows:

      [Seretti claims] that counsel rendered ineffective assistance by
      failing to file a post-sentence motion or a direct appeal. There is
      an important distinction in the standards applicable to reviewing
      these claims. The failure by counsel to file a direct appeal where
      he or she is required to do so, which failure effectively deprives a
      defendant of not only his or her right [to] counsel at a critical
      stage in the proceedings but also his or her right to appeal, is
      the type of failure that comes within the ambit of United States
      v. Cronic, 466 U.S. 648 (1984), and prejudice will be presumed
      notwithstanding the merits of any such appeal. Under Roe v.
      Flores-Ortega, 528 U.S. 470 (2000), when counsel’s
      constitutionally defective performance deprives a defendant of
      an appeal that he or she otherwise would have taken, the
      defendant has made out a successful ineffective assistance of
      counsel claim.        Counsel, therefore, has a constitutionally
      imposed duty to consult with his or her client concerning an


                                     -9-
J-S39016-14


     appeal where there is reason to think that a rational defendant
     demonstrated an interest in appealing. Id. at 480. With respect
     to the ineffective assistance of counsel claim based on the failure
     to file a post-sentence motion challenging the discretionary
     aspects of sentencing, however, Cronic does not apply and the
     defendant is required to demonstrate prejudice under the
     Strickland/Pierce test. See Commonwealth v. Reaves, 923
     A.2d 1119, 1129 (Pa. 2007).

     At the time of the hearing on [Seretti’s] motion, the evidence
     demonstrated that following sentencing, Assistant Public
     Defender Smith met with [Seretti] at the Butler County Prison
     for more than an hour. He informed [Seretti] of the risks
     attendant to filing an appeal or a post-sentence motion given the
     flat sentences that were imposed by the court. In essence,
     Attorney Smith advised [Seretti] that if the sentence was
     challenged, [Seretti] faced the possibility of receiving a more
     severe maximum sentence. During the discussion, Attorney
     Smith discussed with [Seretti] issues that could be raised on
     appeal. Attorney Smith concluded that none of the issues were
     strong, though he advised [Seretti] that “he could appeal if he
     wanted to.” At the conclusion of the meeting, Attorney Smith
     asked [Seretti] if he desired to file a post-sentence motion or an
     appeal. [Seretti] indicated at that point that he was satisfied
     with his sentence. Both [Seretti] and Attorney Smith were of a
     mind that neither a post-sentence motion nor a direct appeal
     would be filed.

     With respect to [Seretti’s] claim that counsel was ineffective for
     failing to file a post-sentence motion, [] no testimony or other
     evidence [was] offered at the time of the hearing to demonstrate
     prejudice as a result of such a failure. Accordingly, the claim
     must fail.      With respect to [Seretti’s] claim of ineffective
     assistance of counsel based on a failure to file an appeal, [] the
     claim must fail because following a consultation with counsel,
     during which counsel advised [Seretti] of his opinion that there
     were no meritorious grounds for appeal and that a challenge
     could result in a more severe sentence, [Seretti] did not ask
     Attorney Smith to file an appeal when Attorney Smith asked him
     if he so desired. [Seretti] instead indicated that he was happy
     with his sentence. The same is true with respect to the post-
     sentence motion. Attorney Smith discussed with [Seretti] the
     potential hazards relating to the filing of a motion, and following
     that discussion, [Seretti] did not request that Attorney Smith file
     such a motion.

                                   - 10 -
J-S39016-14



Memorandum Opinion and Order of Court, 8/9/2013, at 8-10 (citations

modified). Based upon the PCRA court’s apparent credibility determinations,

it is clear to us that Seretti’s claims lack arguable merit in that he never

requested either a post-sentence motion or an appeal be filed on his behalf.

Consequently, these claims necessarily fail.

      In the second claim identified by counsel, Seretti contends that trial

counsel was ineffective for failing to investigate Mr. Leaf’s background,

presumably for impeachment information.         Again, we adopt the learned

PCRA court’s analysis of this claim as our own.            The court stated the

following regarding the court’s rejection of this claim:

      As testified to by [Seretti] at the time of the [PCRA] hearing,
      [Seretti] believes counsel was ineffective because he failed to
      investigate the background of Mr. Leaf as well as his
      arrangement with the Commonwealth. Specifically, [Seretti]
      believes counsel should have sought the particulars of what the
      Commonwealth was offering to Mr. Leaf in exchange for his part
      in acting as a confidential informant and his testimony at trial.

      Attorney Smith testified that prior to trial, he sought from the
      Commonwealth the identity of the confidential informant. The
      Commonwealth, Attorney Smith testified, disclosed Mr. Leaf’s
      identity, provided his criminal history including any crimen falsi,
      and indicated that Mr. Leaf was expected to testify at trial. It is
      also clear that Attorney Smith was aware of the consideration
      offered to Mr. Leaf. This information, Attorney Smith testified,
      when combined with information provided by [Seretti], was
      sufficient for him to prepare adequately for trial and to devise a
      strategy. That strategy consisted of portraying Mr. Leaf as a
      self-serving individual who was looking to throw [Seretti], his
      friend, “under the bus” in order to receive consideration from the
      government, as well as arguing that [Seretti] was overcharged
      by the government since he only facilitated the transaction
      between Mr. Leaf and the seller, Mr. McIntyre. That strategy is
      seen clearly in the cross-examination at trial of Mr. Leaf by


                                     - 11 -
J-S39016-14


      Attorney Smith, as well as in the cross-examination of the police
      officers and agents who testified.

      [] Attorney Smith did not render ineffective assistance with
      respect to this claim because he, in fact, sought and received
      information relating to the background of, and the consideration
      received by, Ronald Leaf. In any event, the cross-examination
      testimony of Mr. Leaf made clear that he had a criminal record,
      that he lied to [Seretti] in order to benefit himself, and that he
      was testifying in the hope of receiving a lighter sentence in
      unrelated cases.

Memorandum Opinion and Order of Court, 8/9/2013, at 10-11. Based upon

the foregoing, it is clear not only that Seretti’s claim lacks arguable merit,

and a factual basis, but also that Seretti would be unable to establish

prejudice for ineffective assistance of counsel purposes.

      Our independent review of the record has revealed no other

meritorious claims that Seretti, or his counsel, could have pursued in a PCRA

proceeding.     However, before granting counsel’s motion to withdraw, we

must address the claims raised in the written response to counsel’s

Turner/Finley letter and motion to withdraw as counsel that Seretti filed

with this court. Therein, Seretti presented the following three issues that he

believed warranted inclusion in an appeal to this Court:

      I.      The trial court misapplied the law by failing to dismiss the
              Commonwealth’s       case     for   committing    outrageous
              government-police sponsored misconduct because an
              unverified informant originated alleged buys and cell phone
              calls to entrap Mr. Seretti into protracted drug transactions
              in order to manipulate the court into applying an increased
              mandatory minimum sentencing.

      II.     Both the trial and post-sentencing courts committed
              substantive errors and have abused their discretion, due to


                                      - 12 -
J-S39016-14


              dismissing Mr. Seretti’s good faith claims without first
              holding an evidentiary hearing.

              A. The appellant raised substantial and exculpatory claims
                 of innocence and of arguable merit which would have
                 changed the outcome of the trial.

              B. Mr. Seretti was charged and convicted of a crime not
                 thereof.

       III.   [Seretti] was denied effective assistance of meaningful
              counsel at his trial/plea hearing, and was abandon[ed] by
              his court appointed appellate counsel in violation of his
              Sixth (6th) Amendment rights to have meaningful counsel.

              A. [Seretti] was denied his requested defense and was
                 abandon[ed] in his efforts to secure subpoenas for
                 the attendance of meaningful material witness[es] to
                 introduce exculpatory evidence by all of his defense
                 counsels in this matter.

Petitioner’s Response to the Court Appointed Counsel’s No-Merit Letter-Brief,

his Application to withdraw as Counsel of Record; hereafter Petitioner’s

Application/Motion to Proceed on Appeal Pro Se, and the Permission to file a

Brief for the Appellant/In Propria Personam . . . Nunc Pro Tunc (“Seretti’s

Response”), 2/25/2014, at 3.

       To the extent that Seretti is arguing that his counsel abandoned him

for purposes of direct appeal, we have discussed that claim above, and have

concluded that Seretti is not entitled to relief. What remains of these newly

stated issues are waived, because Seretti did not raise these issues first in

his PCRA petition.2 See Pa.R.A.P. 302 (“Issues not raised in the lower court
____________________________________________


2
      Although Seretti’s first issue purportedly raises a challenge to the
application of a mandatory minimum sentence, which normally implicates a
(Footnote Continued Next Page)


                                          - 13 -
J-S39016-14



are waived and cannot be raised for the first time on appeal.”). Thus, these

issues cannot be raised for the first time in this appeal.       Additionally,

because these issues were not preserved in the lower court, we cannot

conclude that counsel’s no-merit letter was deficient for not pursuing them in

this appeal.

      PCRA order affirmed. Motion to withdraw as counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2014




                       _______________________
(Footnote Continued)

non-waivable challenge to the legality of his sentence, see Commonwealth
v. Harley, 924 A.2d 1273, 1277 (Pa. Super. 2007), Seretti actually does not
pursue such a claim. Upon closer inspection, Seretti focuses his argument
upon the merits of an entrapment defense, and not upon the application of
the mandatory minimum sentence. Seretti’s Response, at 6-8. Thus, the
issue is subject to our waiver principles.



                                           - 14 -